Citation Nr: 9908982	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependent's 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.  The veteran died on November [redacted], 1996.  
The appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The appellant's representative has noted that the terminal 
medical records are not present for the veteran.  In fact, 
the Board notes that other than the death certificate, there 
is no medical evidence of record in the file subsequent to 
May 1979 and prior the time of the veteran's death in 
November 1996.  The Board feels that the veteran's terminal 
medical records should be sought and associated with the 
claims folder.

The Board notes that the appellant's claim of entitlement to 
basic eligibility for dependent's educational assistance 
benefits under Chapter 35, Title 38, United States Code is 
dependent upon the outcome of her claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board finds that the claims are inextricably intertwined and 
therefor will therefore also remand the claim of entitlement 
to basic eligibility for dependent's educational assistance 
benefits under Chapter 35, Title 38, United States Code.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ask that the appellant 
furnish the names of all medical 
providers who treated the veteran during 
the five years prior to his death.  After 
securing the appropriate releases, the RO 
should seek to obtain those medical 
records identified by the appellant and 
associate them with the claims folder.  
The RO should especially seek to obtain 
the veteran's terminal medical records 
from Columbia Medical Center.

2.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the appellant, in 
whole or in part, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.



	(CONTINUED ON NEXT PAGE)



The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The appellant is hereby informed that failure 
to cooperate with the requested development may have an 
adverse effect upon her claim.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
